Cobb, J.
This being an action for damages alleged to have been sustained by the breach of a contract entered into between the plaintiffs and an agent of the defendants, in which it was stipulated that the defendants would deliver to the plaintiffs certain goods, which was not done, and the uncontradicted evidence in the case, showing that the authority of the agent was limited to receiving-proposals, his principals reserving the right to reject the same, and that the contract was not approved by such principals, a verdict in favor of the plaintiffs was contrary to law, and should have been set aside. Judgment reversed.

Ail the Justices concurring.